         Case 1:19-cv-09342-RA-OTW Document 43 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOEL PENA,                                                    :
                                                              :
                        Plaintiff,                            :   19-CV-9342 (RA) (OTW)
                                                              :
                      -against-                               :        ORDER
                                                              :
ADIDAS AMERICA, INC., et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendants’ letter motion to compel Plaintiff to comply with

his discovery obligations. (ECF 42). The application is GRANTED IN PART.


         Plaintiff is directed to produce all documents, including emails, text messages, and other

documents, responsive to Adidas’s document requests that concern Robert Lopez by

November 20, 2020. Plaintiff is further directed to produce all other documents, including

emails, text messages, and other documents, responsive to Adidas’s document requests by

November 25, 2020.


         Defendants’ request to compel amended interrogatory responses is denied without

prejudice with leave to renew after Plaintiff’s deposition.


         Plaintiff is warned that the Court may apportion costs and/or sanctions under Federal

Rules of Civil Procedure 16, 37(a)(5)(A)-C, 37(b), and/or the Court’s inherent authority for
       Case 1:19-cv-09342-RA-OTW Document 43 Filed 11/17/20 Page 2 of 2




failure to comply with his discovery obligations. The Court may also recommend that the case

be dismissed for failure to prosecute.


        Defendants are directed to email a copy of this Order and ECF 42 on the pro se Plaintiff,

and file proof of service by November 18, 2020.


        The Clerk of Court is respectfully directed to close ECF 42 and mail a copy of this Order

to the pro se Plaintiff.


        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: November 17, 2020                                               Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                 2
